286 F.2d 427
Sarah REUSS, Plaintiff-Appellant,v.SABENA BELGIAN WORLD AIRLINES, Defendant-Appellee.
No. 14367.
United States Court of Appeals Sixth Circuit.
Nov. 28, 1960.

1
Philip Zimmerman, Roemisch Wright & Zimmerman, Cleveland, Ohio, Philip Zimmerman, Cleveland, Ohio, of counsel, for plaintiff-appellant.


2
Edward C. Adkins, Arter Hadden Wykoff & Van Duzer, Cleveland, Ohio, Edward C. Adkins, Cleveland, Ohio, of counsel, for defendant-appellee.


3
AGREED ORDER.


4
The Court finds that the parties to the within action have agreed to dismiss the appeal filed herein at appellant's costs, and further finds taht all costs have been paid.


5
It is therefore ordered the appeal filed herein be dismissed at plaintiff-appellant's costs.